 

Exhibit 10.26

[gn0tqsso1ju2000001.jpg]

DIYARBAKIR AMENDED YARD LEASE AGREEMENT-TEMI Lessor: lami Erdem Uras - Resident
in Blrlik Mahallesi Zirvekent 2. Etap, C4/3 06610 Ankara, Turkey Lessee:
TransAtlantic Exploration Med. Int. Pt y. Ltd. Merkezi Avustralya Tiirkiye
Ankara Ubesi­ lran Cad . No 21 Karum I Merkezi F Blok Kat:5/427 Kavaklidere
Ankaya Ankara Effective Date: January 1, 2019 For adequate consideration, the
receipt and sufficiency of which is acknowledged, Lessor, named above, leases
and lets to Lessee, named above, a portion (such portion being referred to
herein as the "Leased Premises" ) of the following six parcels of land located
at Diyarbakir Urfa Road at 12 kilometer , Diyarbakir in the Republic of Turkey.
The portion of the Yard that constitutes the "Leased Premises" is more
specifically described on the Certificates attached hereto under Exhibit "A",
the entirety of the six parcels being referred to as the "Yard". The portion of
the Yard that constitutes the "Leased Premises" is more specifically described
on attached Exhibit "B" This Lease amends and supersedes all existing leases of
the Yard or Leased Premises between Lessor and Lessee .For adequate
consideration, this Agreement is entered into and a lease of the Yard (the
"lease") is granted by lessor and accepted by Lessee on the following terms:
Basic Terms 1. Use of the Leased Premise: : Lessor shall be permitted to use the
leased Premises for storage, maintenance and staging of materials and equipment
for oilfield services and services related to oil & gas drilling , exploration,
development, geological or geophysical activities or oilfield infrastructure for
the term of this Agreement.2. Purpose lessee agrees that the lease of the leased
Premises shall be for the sole purpose of the lessee's uses related to oilfield
services and services related to oil & gas drilling, exploration, development,
geological or geophysical activities and infrastructure.  Any costs associated
with the use and maintenance of the property by the Lessee for lessee's purposes
shall be at the sole expense of the Lessee.3. Lease Period: The term of this
Agreement shall commence upon the effective date and shall extend for a period
of 60 months.4. Rent: The lessor agrees to provide the lessee with the use of
the Leased Premises for a monthly gross rental amount in US Dollars payable
within first five (5) business days of each month for the term of this Agreement
into the Turkish bank account designated by the lessor, during each yearly
period as follows:



 

--------------------------------------------------------------------------------

 

[gn0tqsso1ju2000002.jpg]Yearly Period Gross Monthly Payment (in USD includes
Withholding) 01 January-19 31 December-19 $ 40,000.000l January- 20 31 December-
20 $41,000.0001 January- 21 31 December- 21 $42,025.00 01 January- 22 31
December – 22 $ 43,076.00 01 January -23 30 June - 23$ 44,153.00 All tax
withholdings as are required under Turkish law are included in the gross rental.
The Lessee shall regularly furnish the Lessor with copies of the receipts for
deposits into the Tax Office of the relevant taxes. 5.Leasing of Remainder of
Yard: Lessor shall be entitled to lease, sublease, sell, trade or otherwise
dispose of that portion of the Yard not included as part of the Leased Premises;
provided no such disposition shall impair or adversely impact Lessee's use of
the Leased Premises. Lessee acknowledges that a portion of the Yard within the
Leased Premises is already or may in the future be under lease to a third party
and agrees that all revenues associated with the lease to the third party shall
be for lessor's account.6.Cost of Operations: The Lessee shall bear the entire
cost of its operation on the Leased Premises, Including utility bills . The
Lessee shall pay to Production Solutions International Limited or its designee
{"Operator''), as operator of the Leased Premises, each month in addition to
Gross Monthly Rent a fixed reimbursement of the cost to operate the Leased
Premises, including utility bills. lessee shall pay to Operator internet, water,
and electricity. Lessee will pay the cost of its own security of the Leased
Premises and landlord and Operator shall have no responsibility therefor  Lessee
will be able to Install a private antenna, if the apartment which constitutes
part of the Leased Premises lacks a general one. The charges for consumption on
such installations as well as, the subscription charges of the telephone (if
same is provided as a fixture), shall be borne by the Lessee.
7.Subleasing:  Lessee shall be entitled to sub-let the le, a sed Premises to a
third party, in part or in its entirety, with the permission of Lessor which
shall not be unreasonably withheld. Any rents or other revenues derived from
such sublease shall be the property of Lessee. Provided, in the event the Leased
Premises are in any way damaged or altered by sublessee, the Lessor may require
Lessee to terminate the sublease, and the Lessee would be obligated to
compensate for such damages, as well, without any need for the issuance of a
protest or securing of court decree.

 

--------------------------------------------------------------------------------

 

[gn0tqsso1ju2000003.jpg]

8. Improvements to the Leased Premises: Lessee agrees that the Leased Premises
are provided "as is" and the Lessor has no obligation to provide improvements to
the Leased Premises for the Lessee's use. Any improvements required by the
Lessee shall be provide at the sole expense of the Lessee. The costs of putting
signs, shingles or ornamentation in or outside the Leased Premises, but the
Lessee shall be borne entirely by him, and, all fixtures, appurtenances and
immovable construction added to the Leased Premises shall accede to the Lessor
at the expiry of the lease period, without any right on the part of the Lessee
to demand any costs, expenses or compensation therefor whatsoever. GENERAL TERMS
Maintenance: The Lessee agrees to perform maintenance of the Leased Premises as
required during the term of the Lease. Lessee shall maintain the Leased Premises
at all times in a reasonable manner and condition. Lessee is obliged to properly
use the Leased Premises as if it was his own and to refrain from doing anything
that depreciate the qualifications, reputation and the value thereof. If there
are others in the same property, coordinate his own use with them. 2. Extent &
Condition of the Leased Premises:  The Lessee shall accept the Leased Premises
"as Is." This Agreement shall not obligate the Lessor to guarantee the condition
of the Leased Premises, the suitability of the Leased Premises for the Lessee's
intended use, the duration that the Leased Premises may safely occupied, or the
availability of alternate facilities. 3. Use for another Purpose Prohibited: If
the Leased Premises are used for a purpose other than a purpose permitted by
this Agreement or if the Leased Premises are in any way materially damaged or
altered, the Lessor may terminate this Lease, and the Lessee would be obligated
to compensate for such damages, as well, without any need for the issuance of a
protest or securing of court decree. The inflicting of said damages by a third
party (i.e. sub -lessor) shall not affect the rights of the Lessor to claim it
from the principal Lessee. 4. Repairs: If it becomes necessary to repair the
Leased Premises beyond ordinary wear and tear or if a third-party claims rights
over the same, the Lessee is obliged to promptly inform the Lessor. If he fails
to so notify, the Lessee shall be responsible for any damages. The Lessee is
obliged to permit the carrying out of necessary repairs. If minor items such as
the putting of hinges, window-panes, locks and slides, white-wash which are for
the ordinary use of the Leased Premises are made without Informing the Lessor
and without waiting for an appropriate period, the costs thereof cannot be
claimed from Lessor. 5 Taxes: Subject to the provision for Lessor to withhold
and deposit all relevant taxes on the lease rental payments, property taxes will
be paid by the lessor whereas all taxes and municipal fees arising due to the
operational activity will be paid by the lessee. (Local) customs shall prevail
in this matter. Municipal and other taxes and fees due to the operational
activity of the lessee will be paid by the lessee 6. Return of the Leased
Premises: The Lessee will be obliged to return the Leased Premises back to the
Lessor in the same condition as he found it and duly observing {local) customs
Lessee.

 

--------------------------------------------------------------------------------

 

[gn0tqsso1ju2000004.jpg]

shall return all fixtures and Installations which were in the property, fully
when the lease period expires. In case these fixtures and/or the accessories of
the Leased Premises are missing or have depreciated in their value over and
above the depreciation through normal use, the Lessee shall also be obliged to
compensate therefor, and if the Lessor so demands, reinstate them to their
original condition. Lessee shall not be responsible for deterioration and
depreciation of the Leased Premises when used pursuant to the Lease. It must be
presumed that the Lessee took over the Leased Premises in good condition.7. End
of Lease Matters: Lessee may not object to potential applicants to come and see
the Leased Premises and its qualifications, during the final three (3) months of
the Lease period. If the Lessee shall not have vacated the Leased Premises upon
expiry of the lease period, he shall compensate the Lessor for any damages
resulting therefrom. 8. Termination of this Agreement by the lessee: After the
first 12 months period is completed and paid for, either party may terminate
this agreement by notifying the other party 12 months prior to
termination.9.Relationship of Parties: Under this agreement, Lessee shall not be
considered a partner, agent, officer, or employee of the Lessor. The Lessee's
officers, members, affiliates, volunteers, employees and independent contractors
shall not be considered agents, officers or employees of the Lessor.10.
Assignment: The Lessee shall not assign this Agreement to another party without
the Lessor's prior written consent which shall not be unreasonably
withheld.11.Insurance: The Lessee shall provide proof of insurance in accordance
with the requirements established in Exhibit "C" to this
Agreement.12.Indemnification: The Lessee shall indemnify and save harmless the
Lessor, its officers, agents, and employees against: Any and all damage to or
destruction of the property of the Lessor, its officers, agents or employees,
occupied or used by or in the care, custody, or control of the Lessee, or in
proximity to the site of the Lessee's work, caused by any act or omission on of
the Lessee under this Agreement; Any and all claims and demands which may be
made against the Lessor, its officers, agents or employees by reason of injury
to or death of or damage suffered or sustained by an employee or agent of the of
the Lessee under this Agreement to the extent of the Lessee's negligence or
willful misconduct. The Lessor shall be liable to the extent of its gross
negligence or willful misconduct in any scenario which is covered by Clause 12
(b).

 

--------------------------------------------------------------------------------

 

[gn0tqsso1ju2000005.jpg]

c. Any and all claims and demands which may be made against the Lessor, its
officers, agents or employees by reason of infringement or alleged infringement
of any trademark or copyright rights or claims caused by the use of any
apparatus, appliance, or materials furnished by the Lessee under this
Agreements; d.Any and all penalties imposed or damages sought on account of the
violation of any law or regulation or of any term or condition of any permit,
when said violation of any law or regulation or of any term or condition of any
permit is due to negligence on the part of the Lessee; and e.The Lessee, at its
own costs, expense, and risk shall defend any and all suits, actions, or other
legal proceedings that may be brought against or for employees on any such claim
or demand of such third persons, or to enforce any such penalty, and pay and
satisfy any judgment or decree that may be rendered against the Lessor, its
officers, agents or employees in any such suit, action, or other legal
proceeding, when same were due to negligence of the Lessee. 13.Controlling Law:
This Agreement shall be Interpreted and enforced in accordance with the laws of
the Republic of Turkey. 14.Notice: All notice provided relative to the terms and
conditions of this agreement shall be in writing to the addresses at the start
of this Agreement. 15.Entirety and Integrity of this Agreement: This document
represents the entire and integrated Agreement between the lessor and the
lessee. This document supersedes and negates all prior negotiations,
representations, agreements and amendments, either written or oral, regarding
the Leased Premises and the use of the Leased Premises by Lessee. Both parties
also recognize that some issues may not have been anticipated or addressed
herein, and that changes to the Agreement may be warranted. This Agreement may
be amended upon written consent of both parties.

 

 